Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 08/02/2019.

Information Disclosure Statement
3.	The references listed in the IDS filed 08/02/2019 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections
4.	Claims 7, and 14 are objected to under 37 CFR 1.75(c) as being in improper form because each claim does not ends with a period.
See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

5. 	Claims 3, 10 and 17 are objected to because of the following informalities: 	The disclosure is objected to because of the following informalities: undefined acronyms.  Since acronyms can have multiple meanings and they can change over time even in the same field, at the first use of the acronym, the meaning should be spelled out.  Some examples include “URL”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rainwater (US Patent Publication No. 2018/0060727A1, hereinafter “Rainwater”) in view of Zhao et al. (US Patent Publication No. 2020/0167690 A1, hereinafter “Zhao”) and Shin et al. (US Patent Publication No. 2019/0129947 A1, hereinafter “Shin”).
As to Claim 1, Rainwater teaches the claimed limitations:
“A method comprising:” as a method for translating between a first context and a second context, that is different from the first context, includes encoding source data of the first context using an encoding neural network to create an encoded input fixed dimensional vector representation of the source data (paragraph 0006).
 	“summarizing touchpoints into k-hot encoding feature vectors” as embedding layer, assigns a vector of floating point values for indices. At initialization, the floating point values in the vectors can be randomly assigned and can be adjusted as training data flow processes data to train encoding neural network and decoding neural network. By using embedding layer, significantly more statements can be prepared for training encoding neural network and decoding neural network for a given vector dimensionality than in a one-of-k or a one-hot encoding scheme. In one-hot, each unique statement is represented with a vector including a total number of elements equaling the number of unique statements being encoded, wherein one of the elements is set to a one-value (or hot) and the remaining elements are set to zero-value (paragraph 0047).
 	“mapping the feature vectors onto an embedding layer” as generating a sequence of input vectors corresponding to the source data includes generating sequential indices for the source data and mapping the sequential indices to vectors in an embedding layer (paragraph 0007; claim 4).
  	“outputting the touchpoints associated with the most influential feature vectors” embedding layer can produce input vector data set which is then fed to trained encoding neural network. Encoding neural network produces output vector data set and provides it to selector, which selects one vector of output vector data set as encoding vector consistent with disclosed embodiments (paragraphs 0047, 0061).
Rainwater does not explicitly teach the claimed limitation “predicting a hierarchical data sequence using the embedding layer and the feature vectors“.
Zhao teaches the machine learning module can train the task prediction model using the training data derived from the dataset. The machine learning module can use any suitable machine learning techniques, the machine learning module uses supervised learning, unsupervised learning, or reinforcement learning. For example, the machine learning module can include decision trees (e.g., hierarchical), support vector machines, dimensionality reduction algorithms, boosting algorithms, artificial neural networks, deep learning, etc. In any case, the machine learning module uses machine learning techniques to continually train and update the task prediction model to produce accurate predictions given a subsequent observation (paragraphs 0053, 0073).
Rainwater does not explicitly teach the claimed limitation “extracting the feature vectors that are most influential in predicting the embedding layer“.
Shin teaches the prediction of the decoder is repeatedly performed until an end-of-sentence reserved word, which indicates the completion of a target sentence, appears, and, from among candidate sentences generated during the process, a target sentence considered to be most natural is selectively output (paragraph 0020). Extracting explicit word-alignment information from the sentence of the bilingual corpus used for learning (claim 1). A decoder which learns a combination of an immediately preceding word, a current word, and an immediately preceding feature, and generates an explicit word-alignment feature vector indicating a word immediately preceding a predicted word sequence (claim 10).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rainwater, Zhao and Shin before him/her, to modify Rainwater predicting a hierarchical data sequence because that would provide with increased accuracy and dynamic feature interactions and thus improving operational efficiency of a computing device that employs these techniques as taught by Zhao (paragraph 0028). Or extracting the feature vectors that are most influential in predicting the embedding layer because that would provide a neural network learning step collect of pairs of a sentence of source language and a sentence of target language and predict machine translation as taught by Zhao (paragraph 0022)

As to Claim 2, Rainwater teaches the claimed limitations:
	“creating a training set comprising the touchpoints, the hierarchical data sequence, and the most influential feature vectors; and training a neural network using the training set” as (abstract, paragraphs 0006-0007).
Rainwater does not explicitly teach the claimed limitation “a hierarchical data sequence“.
Zhao teaches (paragraphs 0053, 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rainwater, Zhao and Shin before him/her, to modify Rainwater a hierarchical data sequence because that would provide with increased accuracy and dynamic feature interactions and thus improving operational efficiency of a computing device that employs these techniques as taught by Zhao (paragraph 0028).

As to Claim 3, Rainwater teaches the claimed limitations:
	“predicting a hierarchical web URL from the embedding layer in the form of a multi-layer perceptron” as (paragraphs 0042, 0047).
Rainwater does not explicitly teach the claimed limitation “predicting a hierarchical data sequence“.
Zhao teaches (paragraphs 0053, 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rainwater, Zhao and Shin before him/her, to modify Rainwater predicting a hierarchical data sequence because that would provide with increased accuracy and dynamic feature interactions and thus improving operational efficiency of a computing device that employs these techniques as taught by Zhao (paragraph 0028).

As to Claim 4, Rainwater does not explicitly teach the claimed limitation “wherein a mistake earlier in a prediction path has a higher penalty than a mistake later in the prediction path”.
Zhao teaches (paragraphs 0022, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rainwater, Zhao and Shin before him/her, to modify Rainwater a prediction path has a higher penalty than a mistake later because that would provide with increased accuracy and dynamic feature interactions and thus improving operational efficiency of a computing device that employs these techniques as taught by Zhao (paragraph 0028).

As to Claim 5, Rainwater does not explicitly teach the claimed limitation “wherein a mistake in the sequence prediction model has a lesser penalty when less data is available and a greater penalty when more data is available”.
Zhao teaches (paragraphs 0022, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rainwater, Zhao and Shin before him/her, to modify Rainwater the sequence prediction model has a lesser penalty because that would provide with increased accuracy and dynamic feature interactions and thus improving operational efficiency of a computing device that employs these techniques as taught by Zhao (paragraph 0028).

As to Claim 6, Rainwater teaches the claimed limitations:
 	“wherein the summarizing uses natural language processing to encode the touchpoints into feature vectors” as (paragraphs 0042, 0059).

As to Claim 7, Rainwater teaches the claimed limitations:
 	“mapping the feature vectors to the embedding layer” as (paragraph 0007; claim 4).

As to claims 8-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Rainwater teaches when stored in non-transitory storage media accessible to processor, render computer system into a special-purpose machine that is customized to perform the operations specified in the instructions (paragraph 0094). Therefore these claims are rejected for at least the same reasons as claims 1-7.

As to claims 15-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Rainwater teaches as computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the operations of the method summarized (paragraph 0008). Therefore these claims are rejected for at least the same reasons as claims 1-6.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/04/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156